Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 1 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 2 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 3 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 4 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 5 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 6 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 7 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 8 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 9 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 10 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 11 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 12 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 13 of 14
Case 21-50357-wlh   Doc 11    Filed 01/22/21 Entered 01/22/21 11:59:09   Desc Main
                             Document      Page 14 of 14
